DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Caine on 3/22/2022.
The application has been amended as follows: 
Claim 1: An oil separator comprising: 
an oil separator container; and 
a filter element that is disposed in the oil separator container and which defines an outer cavity between the oil separator container and the filter element, wherein the filter element includes an inner cavity into which refrigerant gas is introduced and which separates oil from the refrigerant gas flowing from the inner cavity to the outer cavity, 
wherein the filter element includes: 
	a tubular inner filter member that surrounds the inner cavity, 

	a wire or band filter retaining member that is in contact with the outer filter layer from the outside, 
wherein the filter element comprises a filter holding member disposed between the inner filter member and the outer filter layer to separate the outer filter layer from the inner filter member.
Claim 5: An oil separator comprising: 
an oil separator container; and 
a filter element that is disposed in the oil separator container and which defines an outer cavity between the oil separator container and the filter element, wherein the filter element includes an inner cavity into which refrigerant gas is introduced and which separates oil from the refrigerant gas flowing from the inner cavity to the outer cavity, 
wherein the filter element includes 
	a tubular inner filter member that surrounds the inner cavity, and 
	an outer filter layer that includes a refrigerant gas outlet surface exposed to the outer cavity, the outer filter layer arranged separate from the inner filter member and disposed outside the inner filter member, and 
the refrigerant gas outlet surface occupies at least 80% of a surface area of the outer filter layer, 
wherein the filter element comprises a filter holding member disposed between the inner filter member and the outer filter layer to separate the outer filter layer from the inner filter member.
Claim 9: A filter element that separates oil from refrigerant gas flowing to an outer cavity from an inner cavity, the filter element comprising: 
a tubular inner filter member that surrounds the inner cavity; 
an outer filter layer that includes a refrigerant gas outlet surface exposed to the outer cavity, the outer filter layer arranged separate from the inner filter member and disposed outside the inner filter member; and
a wire or band filter retaining member that is in contact with the outer filter layer from the outside, 
wherein the filter element comprises a filter holding member disposed between the inner filter member and the outer filter layer to separate the outer filter layer from the inner filter member.
Claim 10: Cancelled.
Claim 11: Cancelled.
Claim 12: Cancelled.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the filter element comprises a filter holding member disposed between the inner filter member and the 
Although the closest prior art of record Maruyama teaches an oil separator comprising: an oil separator container; and a filter element that is disposed in the oil separator container and which defines an outer cavity between the oil separator container and said filter element, wherein the filter element includes an inner cavity into which refrigerant gas is introduced and which separates oil from the refrigerant gas flowing from the inner cavity to the outer cavity, wherein the filter element includes: a tubular inner filter member that surrounds the inner cavity, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein the filter element comprises a filter holding member disposed between the inner filter member and the outer filter layer to separate the outer filter layer from the inner filter member (claims 1, 5, and 9), in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763